     Case 2:20-cv-02093-JAD-NJK Document 3 Filed 11/17/20 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     KEITH PAUL BIRD,                                           Case No. 2:20-cv-02093-JAD-NJK
6                                               Plaintiff                      ORDER
7            v.
8     JAMES DZURENDA, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          On November 13, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

14   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s application to proceed

15   in forma pauperis is incomplete.

16          Under 28 U.S.C. § 1915(a)(2) and LSR 1-2, an inmate seeking to begin a civil action in

17   this Court may apply to proceed in forma pauperis in order to file the civil action without prepaying

18   the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit all three of

19   the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

25   six-month period.

26          Plaintiff has not submitted a current application to proceed in forma pauperis or current

27   financial attachments. Accordingly, the Court denies Plaintiff’s application to proceed in forma

28   pauperis, Docket No. 1, without prejudice because the application is incomplete. The Court will
     Case 2:20-cv-02093-JAD-NJK Document 3 Filed 11/17/20 Page 2 of 3



1    grant Plaintiff a one-time extension to file a fully complete application to proceed in forma
2    pauperis containing all three of the required documents. Plaintiff will file a fully complete
3    application to proceed in forma pauperis on or before January 15, 2021. Absent unusual
4    circumstances, the Court will not grant any further extensions of time.
5           If Plaintiff does not file a fully complete application to proceed in forma pauperis with all
6    three required documents on or before January 15, 2021, this case will be subject to dismissal
7    without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
8    three of the documents needed to file a fully complete application to proceed in forma pauperis or
9    pays the full $400 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
11   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
12   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
13   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
14   January 15, 2021 to proceed with this case.
15          Additionally, the Court notes that Plaintiff has used an incorrect case number on his
16   submitted filings. Plaintiff is directed to use only the assigned case number of 2:20-cv-02093-
17   JAD-NJK on any future documents he submits to the Court in this case.
18          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
19   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
20   in forma pauperis with all three documents or pays the full $400 filing fee.
21   II.    CONCLUSION
22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
23   pauperis, Docket No. 1, is denied without prejudice to file a new fully complete application to
24   proceed in forma pauperis with all three documents.
25          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
26   form application to proceed in forma pauperis by an inmate, as well as the document entitled
27   information and instructions for filing an in forma pauperis application.
28



                                                      -2-
     Case 2:20-cv-02093-JAD-NJK Document 3 Filed 11/17/20 Page 3 of 3



1            IT IS FURTHER ORDERED that, on or before January 15, 2021, Plaintiff will either pay
2    the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
3    administrative fee) or file with the Court:
4            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
5            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
6            3),
7            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
8            (i.e. page 4 of this Court’s approved form), and
9            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
10   six-month period.
11           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
12   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
13   on or before January 15, 2021, this case will be subject to dismissal without prejudice for Plaintiff
14   to refile the case with the Court, under a new case number, when Plaintiff has all three documents
15   needed to file a complete application to proceed in forma pauperis or pays the the full $400 filing
16   fee.
17           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
18   No. 1-1, but will not file it at this time.
19           DATED: November 17, 2020.
20
21                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                     -3-
